DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/612810, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With regards to independent claims 1 and 8, the disclosure of prior filed application 15/612810 fails to provide adequate support for the fixture plate comprising magnet recesses formed in a surface of the fixture plate, a magnet corresponding to 
Claims 2-7 and 9-14 depend upon claims 1 and 8 and therefore also do not have support in the prior filed application.
Additionally the limitations of claims 2, 3, 5, 6, 9, 10, 12, and 13 do not appear to be individually supported in detail in the prior filed application.

Due to a lack of support in the prior filed application the effective filing date of claims 1-14 for the purposes of examination is the filing date of provisional application 62/811526 of 02/27/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 8, the claims establish a fixture plate comprising magnet recesses formed in a top surface of the fixture plate and a magnet corresponding to each recess.  The claims then recite a clause of “a for coupling to the fixture plate”.  Additionally, the phrase “to couple the magnets between within the magnet recesses” is unclear.  It would appear there is a typographical error.  For the purposes of examination, the clause will be interpreted as “to couple the magnets within the magnet recesses”.  
Claims 2-7 and 9-14 depend upon claims 1 and 8 and are therefore also rejected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (PN 9802340) in view of Emrich et al. (Pub No 2017/0239853), Richter et al. (Pub No 2005/0260298), and Adams (PN 3956451).
NOTE: The applied reference has a common inventor with the instant application. As discussed in the priority section above the effective filing date for the purposes of examination of the claims of the instant application is 02/19/2019. As Anderson was published more than 1 year prior to the effective filing date it is interpreted as available prior art under 102(a)(1), and that the 102(b)(1) exception does not apply.
With regards to claims 1 and 8, Anderson teaches a system for rotationally molding a ring (Fig. 1) into a product (Abstract, col 1 ln 60-col 2 ln 20).  Anderson teaches that the system comprises a rotational molding mold (200), an opening (216) formed in said rotational molding mold sized to fit a ring including capable of fitting a ring with a plurality of coupler teeth (Fig. 1), and a fixture (100) (Fig. 19).  Anderson teaches that the fixture comprises a fixture plate (70 alone or 70 and 30 locked together are each interpreted to read upon a fixture plate) 
Emrich teaches an alternative apparatus for securing a metallic ring part in a rotational molding mold (Abstract, Fig. 3-5, ¶ 0002, 0139-0144).  Emrich teaches that the ring to be insert molded can be held in place by placing a magnet within a recess formed in an outer surface of fixture element (14) that is placed within an opening of the mold wall (Fig. 4) similar to the fixture element with a ring insert secured thereto in Anderson.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize magnets embedded within the outer surface of the insert holding fixture element of Anderson similar to the device Emrich in addition to or in the alternative to the mechanical fastening means of Anderson as both relate to devices for positioning ring shaped inserts within a rotational molding mold using a device which is placed in a mold wall opening and is detachably coupled to the ring presenting a reasonable expectation of success, and doing so utilizes a known prior art improvement and/or equivalent to mechanical fastening means for holding a ring element in place during molding.
While Emrich teaches using a single ring magnet with a single recess as discussed in Richter it was commonly known in the art at the time the invention 
Emrich does not teach a second plate to couple the magnet means within the recess; however, in a similar field of endeavor Adams teaches providing a plurality of magnets each magnet is embedded in a wall surface for the purposes of holding an insert in place during molding (Fig. 1-5, Abstract, col 4 ln 45-63) in which the magnets are constrained within the mold on both sides using a separate member or means.  It would have been obvious to one of ordinary skill to utilize a second member (interpreted to read upon a general securing plate) to constrain the magnets within the recess as shown in Adams as both relate to magnets within a recess of a holding device presenting a reasonable expectation of success, and doing so ensures the magnets do not leave the recess.  
With regards to claims 2, 3, 9 and 10, Richter teaches substitution of a ring with a circular array, a circle being a shape in which all points are equidistant from a center.
With regards to claims 4 and 11, Anderson teaches that the fixture plate comprises recesses in element 30 which are capable of receiving the coupler teeth of a ring (Fig. 5-17, fixture element 70 and 30 of Anderson locked together are interpreted to read upon a fixture plate).
With regards to claims 5 and 12, Anderson teaches coupler teeth openings positioned about the circumference of the plate on the opposite side 
With regards to claims 6 and 13, Anderson teaches that the fixture plate comprises openings which can receive coupler teeth of a ring and as applied to the rejection of claim 1 above is magnetically secured.
With regards to claims 7 and 14, Anderson teaches that the fixture plate comprises a mold ridge (90) (Fig. 14).


Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emrich et al. (Pub No 2017/0239853), Richter et al. (Pub No 2005/0260298), and Takahashi (PN 5612062).
With regards to claims 1 and 8, Emrich teaches a system for rotationally molding a ring (13) into a product (6) (Abstract, Fig. 3) in which the system comprises a rotational molding mold (1), an opening (12) formed in the mold through which a ring is capable of being placed and a fixture (14) for receiving the ring as seen in Fig. 4.  With regards to the limitation that the ring comprises a plurality of coupler teeth, this limitation is on the material worked upon by the molding device (the insert) rather than on the device itself, and is not interpreted to impart any particular structure in the claim as written on the device.  Additionally, it is noted in Emrich that the ring (13) may be a hex nut which has an internal thread (¶ 0163) which is interpreted to read upon coupler teeth.  Emrich teaches that the fixture comprises a fixture plate (14) comprising a recess 
Emrich does not teach the use of a securing plate coupled to the fixture plate for securing the magnets within the recess; however, as demonstrated in Takahashi with the use of a collar (43) it was known in the art at the time the invention was effectively filed to secure a magnet within a recess using an additional securing means interpreted to read upon a securing plate.  It would have been obvious to one of ordinary skill to utilize an additional securing means following the suggestion in the art in the device of Emrich to ensure the magnets stay in the respective recesses.
With regards to claims 2, 3, 9 and 10, Richter teaches substitution of a ring with a circular array, a circle being a shape in which all points are equidistant from a center.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742